James R. Cooper, Judge. The appellee in this workers’ compensation case sustained a compensable injury on September 26, 1983, when he was hit by a cotton trailer in the course of his employment with the appellant contracting company. The appellants accepted the claim as compensable and paid compensation until a dispute arose in 1985. The appellee filed a claim for additional compensation on July 2, 1985, and, after a hearing, was awarded additional compensation on February 4, 1986. Although the appellee continued to receive medical treatment for his compensable injury at least once each year, the appellants discontinued payment of disability benefits and payment for medical treatments provided after July 26, 1988. The appellee sought the resumption of benefits by a claim filed with the Workers’ Compensation Commission on January 31, 1990. The appellants responded by asserting that the claim was barred by the statute of limitations, Ark. Code Ann. § ll-9-702(b). The Commission found that the appellee’s claim was not barred, holding that the statute of limitations had been tolled by the appellants’ claim for additional compensation previously filed in 1985. From that decision, comes this appeal. For reversal, the appellants contend that the Commission erred in concluding that the appellee’s claim is not barred by the statute of limitations found in Ark. Code Ann. § ll-9-702(b). We affirm.  The statute relied upon by the Commission, Ark. Code Ann. § 11-9-702(b) (Supp. 1993), provides that claims for additional compensation shall be barred unless filed within one year from the date of the last payment of compensation, or two years from the date of the injury, whichever is greater. The appellants argue that the Commission erroneously concluded that a prior claim for additional compensation has the effect of tolling the statute of limitations indefinitely. We do not address the issue of whether a timely claim for additional compensation tolls the statute of limitations forever, because we do not think that the claim filed on January 31, 1990, constituted a claim for “additional compensation” so as to be subject to the limitations period stated in Ark. Code Ann. § ll-9-702(b). There is nothing in the record before us to show that the award of compensation made pursuant to the Commission’s order of February 4, 1986, had expired, or that the cessation of benefits by the appellants was sanctioned in any form. Instead, it is clear from the record that the appellants simply refused to continue the payment of benefits previously awarded by the Commission pursuant to its order of February 1986. Furthermore, it is clear that the order appealed from merely awarded temporary total disability and medical benefits related to the compensable injury. Given that the appellee was already entitled to those benefits by virtue of the Commission’s 1986 order, we think that the Commission erred in concluding that the appellee’s claim was one for “additional” compensation so as to be subject to the limitations periods provided for in § ll-9-702(b). Instead, we regard the appellee’s claim as one for enforcement of the Commission’s previous order, rather than a request for additional compensation, and we hold that the claim was therefore not barred by § ll-9-702(b). Because the Commission arrived at the same result, its decision is affirmed. Affirmed. Rogers, J., agrees. Jennings, C.J., and Mayfield, J., concur. Pittman and Robbins, JJ., dissent.